974 F.2d 1332
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.Benjamin LEE, Defendant-Appellant.
No. 91-7706.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 11, 1992Decided:  September 8, 1992

Benjamin Lee, Appellant Pro Se.
Ethan L. Bauman, Assistant United States Attorney, Baltimore, Maryland, for Appellee.
Before HALL, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:

OPINION

1
Benjamin Lee appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record discloses that Lee's allegations do not provide an adequate basis for the requested relief.  Accordingly, we affirm.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED